NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JOHN COBB,                                      No.    16-56300

                Plaintiff-Appellant,            D.C. No. 3:13-cv-01353-BEN-JMA

 v.
                                                MEMORANDUM*
RAMIRO RODRIGUEZ, ID 5857; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                          Submitted September 24, 2018**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      John Cobb appeals pro se from the district court’s judgment following a jury

trial in his 42 U.S.C. § 1983 action alleging federal and state law claims arising

from his arrest. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion by denying Cobb’s motion for

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Cobb’s request for oral
argument, set forth in his opening and reply briefs, is denied.
a new trial because Cobb failed to set forth any basis for relief. See Molski v. M.J.

Cable, Inc., 481 F.3d 724, 728-29 (9th Cir. 2007) (grounds for a new trial under

Fed. R. Civ. P. 59(a)).

      The district court did not err by denying Cobb’s motion for a new trial based

on its evidentiary rulings, all of which were within the court’s discretion. See

Wagner v. County of Maricopa, 747 F.3d 1048, 1052 (9th Cir. 2013) (setting forth

standard of review).

      The district court’s finding that there was sufficient evidence to support the

jury’s verdict was correct. See Harper v. City of Los Angeles, 533 F.3d 1010, 1021

(9th Cir. 2008) (“A jury’s verdict must be upheld if it is supported by substantial

evidence, which is evidence adequate to support the jury’s conclusion, even if it is

also possible to draw a contrary conclusion.” (citation omitted)).

      The district court did not abuse its discretion by overruling Cobb’s

objections to the defense expert’s testimony regarding defendants’ probable cause

and reasonable suspicion. See Fed. R. Evid. 704 (“An opinion is not objectionable

just because it embraces an ultimate issue”). Moreover, even assuming an error,

Cobb failed to demonstrate that any such ruling substantially prejudiced him. See

Ruvalcaba v. City of Los Angeles, 64 F.3d 1323, 1328 (9th Cir. 1995) (“A new trial

                                          2                                    16-56300
is only warranted when an erroneous evidentiary ruling substantially prejudiced a

party.” (citation and internal quotation marks omitted)).

       Contrary to Cobb’s contention, it was not plainly or obviously erroneous for

the district court to permit defense counsel to refer, during closing arguments, to

the defense expert’s testimony regarding the existence of reasonable suspicion to

detain Cobb. See Hemmings v. Tidyman’s Inc., 285 F.3d 1174, 1193 (9th

Cir. 2002) (noting the “high threshold” applied to claims of improper closing

arguments in civil cases raised for the first time after trial).

       The district court did not abuse its discretion by granting defendants’ motion

to quash Cobb’s subpoenas served after discovery had closed because Cobb failed

to show he was prejudiced by this order. See Laub v. U.S. Dep’t of Interior, 342
F.3d 1080, 1084, 1093 (9th Cir. 2003) (setting forth standard of review and

explaining that “a decision to deny discovery will not be disturbed except upon the

clearest showing that the denial of discovery results in actual and substantial

prejudice to the complaining litigant” (citation and internal quotation marks

omitted)).

       Because Cobb’s claims concerning reasonable suspicion to detain, probable

cause to arrest, and the search before and after his arrest proceeded to a jury trial,

                                            3                                     16-56300
we do not review the district court’s denial of summary judgment on these claims.

See Gen. Signal Corp. v. MCI Telecomms. Corp., 66 F.3d 1500, 1506 (9th

Cir. 1995).

      The district court properly dismissed Cobb’s retaliation claim and his state

law claims under the Bane Act and the Unruh Civil Rights Act because Cobb

failed to allege facts sufficient to state a plausible claim. See O’Brien v. Welty, 818
F.3d 920, 932 (9th Cir. 2016) (elements of a First Amendment retaliation claim);

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (setting forth standard of

review, and noting that although pro se pleadings are to be liberally construed, a

plaintiff must still present factual allegations sufficient to state a plausible claim

for relief); Doe v. State, 214 Cal. Rptr. 3d 391, 399-400 (Ct. App. 2017) (elements

of a cause of action under the California Bane Act); Harris v. Capital Growth

Investors XIV, 805 P.2d 873, 878 (Cal. 1991) (elements of claim under the Unruh

Civil Rights Act), superseded by statute as recognized in Munson v. Del Taco,

Inc., 208 P.3d 623, 625 (Cal. 2009).

      The district court did not abuse its discretion by denying Cobb’s motion for

entry of default judgment because the record does not show that defendants were in

default. See Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986) (setting forth the

                                            4                                     16-56300
standard of review).

      The district court did not abuse its discretion by denying Cobb’s motion for

leave to amend the complaint filed after the deadline set in the scheduling order

because of Cobb’s “undue delay” in raising the claim and the “prejudice to the

opposing party” that late amendment would cause. Johnson v. Buckley, 356 F.3d
1067, 1077 (9th Cir. 2004) (setting forth standard of review); see also Coleman v.

Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000) (noting that a plaintiff must

show “good cause” to amend a complaint after the deadline set forth in a

scheduling order has expired).

      We do not consider Cobb’s arguments that were not specifically and

distinctly raised and argued in the opening brief. See Padgett v. Wright, 587 F.3d
983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         5                                    16-56300